DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on April 14, 2022.
Claims 1, 3-16,18-24, 26-29, 31 and 32 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-16,18-24, 26-29, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dudda et al. (USP: 2021/0266786), in view of  Lee et al. (USP: 2016/0261367). 

As per Claim 1 Dudda teaches a method for wireless communication at a network device, comprising: 
receiving an indication a failure rate associated with a transmission of a first set of  network coding encoded packets to a user equipment (UE) (Paragraph 0022, 0035,  0036, 0103, 0128 determining the failure of the reception of the duplicates 712, responsive to the determined failure.  The failure of the reception of the duplicates may be determined based on an expiry of the timer prior to the reception of a predefined number of duplicates per packet, the configuration message may be indicative of at least one of a stop of the packet duplication and a stop of the monitoring responsive to a failure of the reception of the duplicates. );  and 
 transmitting one or more second sets of network coding encoded packets to the UE, using a redundancy overhead (Paragraph 0103, 0116  The duplicates may be duplicated PDCP Protocol Data Units or PDCP PDUs (e.g., representing one packet) included in Service Data Units or SDUs of the at least two RLC PDUs (e.g., representing the at least two duplicates) and/or the at least two MAC PDUs (e.g., representing the at least two duplicates). wherein the UE 200 commonly receives duplicate data units (briefly: duplicates) in the step 404. The UE 200 discards those duplicates it determines to be redundant. ). 
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).


2. (Canceled)

As per Claim 3 Dudda – Lee teaches the method of claim 1, wherein:
the redundancy overhead is updated periodically and in accordance with a periodicity for updating redundancy overheads (Paragraph 0015, 0116 the packet duplication may encompass any transmission of two or more duplicates per packet. The expression "duplication" may refer to identical or redundant content of the duplicates, e.g., with or without limiting the number of the duplicates per packet (e.g., per higher-layer data unit or per content) to two duplicates. ). 
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).


As per Claim 4 Dudda – Lee teaches the method of claim 1, further comprising:  receiving a first message from the UE, requesting an updated redundancy overhead for the one or more second sets of network coding encoded packets (Paragraph 0116 wherein the UE 200 commonly receives duplicate data units (briefly: duplicates) in the step 404. The UE 200 discards those duplicates it determines to be redundant. Furthermore, according to the monitoring step 404, the UE 200 (e.g., such a robot) determines the occasional lack of duplicate data units to be an anomaly and may interpret these occasions as indicating one of the duplicates has been lost over the transmission path. ). 
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).


As per Claim 5 Dudda – Lee teaches the method of claim 4, further comprising: 2 transmitting, to the UE, a radio resource control message indicating one or more of a periodicity for updating redundancy overheads and the threshold failure rate associated with updating redundancy overheads, wherein the first message is in accordance with the radio resource control message (Paragraph 0011, 0103, 0113, 0116 when packet duplication is configured for a radio bearer, e.g., by means of radio resource control (RRC) signaling, an additional RLC entity and an additional logical channel are added to the radio bearer to handle the duplicates. The RLC layer comprising the at least two RLC entities for the respective logical channels may also be referred to as split RLC layer or split layer. Alternatively or in addition, if the control feedback is indicative of a failure (i.e., a loss of one or more duplicates of one of the at least one packet), the at least one transmitting station may stop a service before a reliability and/or latency required by the service is not fulfilled.).   
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).

As per Claim 6 Dudda – Lee teaches the method of claim 4, wherein:  the indication of the failure rate is received, in the first message (Paragraph 0035, 0113, 0116 the duplicates of said packet) may be implemented on a Packet Data Convergence Protocol (PDCP) layer and/or may span over a midhaul between a PDCP entity and nodes (e.g., the at least one transmitting station) implementing Radio Link Control (RLC) and/or HARQ. More specifically, the monitoring on the PDCP layer may detect failures and/or delays on layers above RLC and HARQ. The receiving station may inform the at least one transmitting station (e.g., an eNB or gNB), if a threshold indicating excessive occurrences of duplicates failing to arrive is met or exceeded. ). 
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).


As per Claim 7 Dudda – Lee teaches the method of claim 4, wherein:  the first message is received via a medium access control-control element or  uplink control information (Paragraph 0022 , 0093 Radio Link Control (RLC) entities and multiple (e.g., two) Medium Access Control (MAC) entities, as well as corresponding Physical layer (PHY) entities. These are each associated to a cell group, the master cell group and secondary cell group, respectively. Each of the duplicates may be or may correspond to a PDU of a split layer of the communication protocol for the radio transmission. The split layer may comprise at least one of a Radio Link Control (RLC) layer, a Medium Access Control (MAC) layer and a Physical (PHY) layer. Each of the at least two duplications may be, or may correspond to, a RLC PDU, a MAC PDU (e.g., a transport block, TB) or a transmission time interval (TTI  ). 

As per Claim 8 Dudda – Lee teaches the method of claim 1, further comprising: receiving a first message from the UE in response to the transmission of the first set of network coding encoded packets to the UE, wherein the  indication of the failure rate is received in the first message (Paragraph 0035, 0128, 0132 determining the failure of the reception of the duplicates 712, responsive to the determined failure (e.g., at reference sign 704 in FIG. 7), the control feedback 714 indicative of the failure is transmitted in the failure may be determined, if (e.g., only if) a difference (or offset) between the second SN and the first SN exceeds a predefined threshold value. The predefined threshold value for the difference may be referred to as maximum skew.. ). 

As per Claim 9 Dudda – Lee teaches the method of claim 8, wherein:  the first message is a feedback message or a retransmission request associated  with the transmission of the first set of network coding encoded packets;  transmitting the one or more second sets of network coding encoded packets using the redundancy overhead is based at least in part on the failure rate comprises estimating the failure rate based at least in part on at least one of the feedback message or the retransmission request (Paragraph 0128 determining the failure of the reception of the duplicates 712, responsive to the determined failure (e.g., at reference sign 704 in FIG. 7), the control feedback 714 indicative of the failure is transmitted in the step 406.). 
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).


As per Claim 10 Dudda – Lee teaches the method of claim 9, wherein the feedback message is a hybrid  automatic repeat request negative acknowledgement feedback message (Paragraph  0012 The control message may announce the packet duplication for the at least one packet. The monitoring of the reception of the duplicates may be activated by the control message. In contrast to a conventional hybrid automatic repeat request (HARQ) retransmission that is adaptive, the transmission of the at least two duplicates may be preemptive). 

As per Claim 11 Dudda – Lee teaches the method of claim 9, wherein the retransmission request is a radio link control status report message (Paragraph 0007, 0013, 0093 By transmitting the control message, the at least one transmitting station may control the receiving station to report an incomplete reception of the two or more duplicates as the result of the monitoring. The split layer may comprise at least one of a Radio Link Control (RLC) layer, a Medium Access Control (MAC) layer and a Physical (PHY) layer. Each of the at least two duplications may be, or may correspond to, a RLC PDU, a MAC PDU (e.g., a transport block, TB) or a transmission time interval (TTI).implementing Radio Link Control (RLC) and/or HARQ. More specifically, the monitoring on the PDCP layer may detect failures and/or delays on layers above RLC and HARQ.  ). 

As per Claim 12 Dudda – Lee teaches the method of claim 8, wherein:  the indication of the failure rate comprises is the failure rate (Paragraph 0102, 0115 a high reliability for the radio transmission of data units (e.g., 10.sup.-5 data unit error rate, more commonly known as block error rate, BLER) within a target time period (e.g., to road infrastructure, other vehicles or robots) is necessary to ensure precision operation and/or quality of production. transmission of each data unit is performed on a separate carrier by the MAC layer, e.g., to increase the probability of data unit reception, i.e., the reliability.). 

As per Claim 13 Dudda – Lee teaches the method of claim 1, further comprising: transmitting the first set of network coding encoded packets to the UE comprising an initial redundancy overhead different from the redundancy overhead, wherein the failure rate is based at least in part on transmitting the first set of network coding encoded packets to the UE (Paragraph 0015, 0116 The UE 200 discards those duplicates it determines to be redundant. The packet duplication may encompass any transmission of two or more duplicates per packet. The expression "duplication" may refer to identical or redundant content of the duplicates, e.g., with or without limiting the number of the duplicates per packet (e.g., per higher-layer data unit or per content) to two duplicates. ).

 As per Claim 14 Dudda – Lee teaches the method of claim 1, further comprising:  transmitting a third set of network coding encoded packets to a second UE different from the UE, wherein the third set of network coding encoded packets comprises a second redundancy overhead different from the redundancy overhead (Paragraph 0113, 0131 In the case of CA, logical channel mapping restrictions may be used in the MAC layer to ensure that the logical channel carrying the original PDCP PDUs and the logical channel carrying the corresponding one or more duplicates are not transmitted on the same carrier).
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).


As per Claim 15 Dudda  teaches a method for wireless communication at a user equipment (UE), comprising:
 receiving, from a network device, a first set of network coding encoded packets comprising a first redundancy overhead (Paragraph 0116 The UE  discards those duplicates it determines to be redundant. Furthermore, according to the monitoring step 404, the UE 200 (e.g., such a robot) determines the occasional lack of duplicate data units to be an anomaly and may interpret these occasions as indicating one of the duplicates has been lost over the transmission path.  );   
transmitting, to the network device, a message related to a second redundancy overhead based at least in part on a failure rate, associated with the first set of network coding encoded packets exceeding a threshold failure rate, wherein the second redundancy overhead is different from the first redundancy overhead (Paragraph 0015, 0022, 0116, 0103 The UE 200 discards those duplicates it determines to be redundant.  Each of the at least two duplications may be, or may correspond to, a RLC PDU, a MAC PDU (e.g., a transport block, TB) or a transmission time interval (TTI). The duplicates may be duplicated PDCP Protocol Data Units or PDCP PDUs (e.g., representing one packet) included in Service Data Units or SDUs of the at least two RLC PDUs (e.g., representing the at least two duplicates) and/or the at least two MAC PDUs (e.g., representing the at least two duplicates)); and 
receiving, from the base station and based at least in part on transmitting the message, one or more second sets of network coding encoded packets transmitted with the second redundancy overhead (Paragraph 0103, 0116  The duplicates may be duplicated PDCP Protocol Data Units or PDCP PDUs (e.g., representing one packet) included in Service Data Units or SDUs of the at least two RLC PDUs (e.g., representing the at least two duplicates) and/or the at least two MAC PDUs (e.g., representing the at least two duplicates). wherein the UE 200 commonly receives duplicate data units (briefly: duplicates) in the step 404. The UE 200 discards those duplicates it determines to be redundant. ).
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).

As per Claim 16 Dudda – Lee teaches the method of claim 15, wherein the message related to the second redundancy overhead: 
transmitted in a request to update the first redundancy overhead to the second redundancy overhead for the one or more second sets of network coding encoded packets (Paragraph 0015, 0116 redundant content of the duplicates, e.g., with or without limiting the number of the duplicates per packet (e.g., per higher-layer data unit or per content) to two duplicates).
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).

17. (Canceled)

As per Claim 18 Dudda – Lee teaches the method of claim 16, wherein the request to update the first redundancy overhead: is transmitted periodically and in accordance with a periodicity for updating redundancy overheads(Paragraph 0015, 0116 the packet duplication may encompass any transmission of two or more duplicates per packet. The expression "duplication" may refer to identical or redundant content of the duplicates, e.g., with or without limiting the number of the duplicates per packet (e.g., per higher-layer data unit or per content) to two duplicates. ). 
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).

As per Claim 19 Dudda – Lee teaches the method of claim 16, further comprising:  receiving, from the network device, a radio resource control message indicating one or more of a periodicity for updating redundancy overheads and the threshold failure rate associated with updating redundancy overheads, wherein the request to update the first redundancy overhead is in accordance with the radio resource control message (Paragraph 0011, 0103, 0113, 0116 when packet duplication is configured for a radio bearer, e.g., by means of radio resource control (RRC) signaling, an additional RLC entity and an additional logical channel are added to the radio bearer to handle the duplicates. The RLC layer comprising the at least two RLC entities for the respective logical channels may also be referred to as split RLC layer or split layer. Alternatively or in addition, if the control feedback is indicative of a failure (i.e., a loss of one or more duplicates of one of the at least one packet), the at least one transmitting station may stop a service before a reliability and/or latency required by the service is not fulfilled.).   
However Dudda does not explicitly disclose a redundancy overhead. 
Kim discloses a redundancy overhead. (Paragraph 0183, 0196 When the packets received in operation does not have the minimum redundancy value in operation  the AP/BS encodes additional redundancies according to terminals, based on the values received in operation or cuts the overhead to reduce the extra redundancy value in operation. More specifically, when the redundancy of packets received from the server is 10% and the redundancy requested by the terminal is 7%, the AP/BS may perform an encoding process to reduce the redundancy overhead of 3%. The overhead cutting operation prevents the bandwidth between the terminal and the AP/BS from being wasted..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include a redundancy overhead as taught by Kim for reliability, to ensure that the BS/AP may reduce the overhead when encoding data to be transmitted to the terminal.. (See Kim Paragraph 0183 ).

As per Claim 20 Dudda – Lee teaches the method of claim 15, wherein the message related to the second redundancy overhead: is transmitted via a medium access control-control element or uplink control information (Paragraph 0022 , 0093 Radio Link Control (RLC) entities and multiple (e.g., two) Medium Access Control (MAC) entities, as well as corresponding Physical layer (PHY) entities. These are each associated to a cell group, the master cell group and secondary cell group, respectively. Each of the duplicates may be or may correspond to a PDU of a split layer of the communication protocol for the radio transmission. The split layer may comprise at least one of a Radio Link Control (RLC) layer, a Medium Access Control (MAC) layer and a Physical (PHY) layer. Each of the at least two duplications may be, or may correspond to, a RLC PDU, a MAC PDU (e.g., a transport block, TB) or a transmission time interval (TTI  ).  
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).

As per Claim 21 Dudda – Lee teaches the method of claim 15, wherein the message related to the second  redundancy overhead comprises an indication of the failure rate associated with the first set of network coding encoded packets(Paragraph 0116 wherein the UE 200 commonly receives duplicate data units (briefly: duplicates) in the step 404. The UE 200 discards those duplicates it determines to be redundant. Furthermore, according to the monitoring step 404, the UE 200 (e.g., such a robot) determines the occasional lack of duplicate data units to be an anomaly and may interpret these occasions as indicating one of the duplicates has been lost over the transmission path. ).
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).

As per Claim 22 Dudda – Lee teaches the method of claim 15, further comprising: attempting to receive each of the first set of network coding encoded packets; and estimating the failure rate based at least in part on a quantity of the first set of network coding encoded packets that are successfully received when attempting to receive each of the first set of network coding encoded packets, wherein transmitting the message related to the second redundancy overhead is based at least in part on estimating the failure rate (Paragraph 0116 wherein the UE 200 commonly receives duplicate data units (briefly: duplicates) in the step 404. The UE 200 discards those duplicates it determines to be redundant. Furthermore, according to the monitoring step 404, the UE 200 (e.g., such a robot) determines the occasional lack of duplicate data units to be an anomaly and may interpret these occasions as indicating one of the duplicates has been lost over the transmission path. ).
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).


As per Claim 23 Dudda – Lee teaches the method of claim 15, further comprising: identifying a quantity of the first set of network coding encoded packets that are received via a radio link control entity at the UE; and estimating the failure rate based at least in part on the quantity of the first set of network coding encoded packets that are received via the radio link control entity, transmitting the message related to the second redundancy overhead is based at least in part on estimating the failure rate  (Paragraph 0007, 0013, 0093 By transmitting the control message, the at least one transmitting station may control the receiving station to report an incomplete reception of the two or more duplicates as the result of the monitoring. The split layer may comprise at least one of a Radio Link Control (RLC) layer, a Medium Access Control (MAC) layer and a Physical (PHY) layer. Each of the at least two duplications may be, or may correspond to, a RLC PDU, a MAC PDU (e.g., a transport block, TB) or a transmission time interval (TTI).implementing Radio Link Control (RLC) and/or HARQ. More specifically, the monitoring on the PDCP layer may detect failures and/or delays on layers above RLC and HARQ.  ). 
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).


As per Claim 24 Dudda teaches an apparatus for wireless communication at a network device, comprising: 
a processor (Paragraph 0049 The device comprises at least one processor and a memory);
memory coupled with the processor (Paragraph 0049 The device comprises at least one processor and a memory); and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive an indication of a failure rate associated with a transmission of a first set of network coding encoded packets to a user equipment (UE) (Paragraph 0022, 0035,  0036, 0103, 0128 determining the failure of the reception of the duplicates 712, responsive to the determined failure.  The failure of the reception of the duplicates may be determined based on an expiry of the timer prior to the reception of a predefined number of duplicates per packet, the configuration message may be indicative of at least one of a stop of the packet duplication and a stop of the monitoring responsive to a failure of the reception of the duplicates. );  and 
transmit the one or more second sets of network coding encoded packets to the UE, using a redundancy overhead, (Paragraph 0103, 0116  The duplicates may be duplicated PDCP Protocol Data Units or PDCP PDUs (e.g., representing one packet) included in Service Data Units or SDUs of the at least two RLC PDUs (e.g., representing the at least two duplicates) and/or the at least two MAC PDUs (e.g., representing the at least two duplicates). wherein the UE 200 commonly receives duplicate data units (briefly: duplicates) in the step 404. The UE 200 discards those duplicates it determines to be redundant. ).
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).

35. (Canceled)

As per Claim 26 Dudda – Lee teaches the apparatus of claim 24, wherein the redundancy overhead is updated periodically and in accordance with a periodicity for updating redundancy overheads(Paragraph 0015, 0116 the packet duplication may encompass any transmission of two or more duplicates per packet. The expression "duplication" may refer to identical or redundant content of the duplicates, e.g., with or without limiting the number of the duplicates per packet (e.g., per higher-layer data unit or per content) to two duplicates. ).
However Dudda does not explicitly disclose a redundancy overhead. 
Kim discloses a redundancy overhead. (Paragraph 0183, 0196 When the packets received in operation does not have the minimum redundancy value in operation  the AP/BS encodes additional redundancies according to terminals, based on the values received in operation or cuts the overhead to reduce the extra redundancy value in operation. More specifically, when the redundancy of packets received from the server is 10% and the redundancy requested by the terminal is 7%, the AP/BS may perform an encoding process to reduce the redundancy overhead of 3%. The overhead cutting operation prevents the bandwidth between the terminal and the AP/BS from being wasted..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include a redundancy overhead as taught by Kim for reliability, to ensure that the BS/AP may reduce the overhead when encoding data to be transmitted to the terminal.. (See Kim Paragraph 0183 ).

As per Claim 27 Dudda – Lee teaches the apparatus of claim 24, wherein the instructions are further executable by the processor to cause the apparatus to:
receive a first message, from the UE, requesting an updated redundancy overhead for the one or more second sets of network coding encoded packets(Paragraph 0116 wherein the UE 200 commonly receives duplicate data units (briefly: duplicates) in the step 404. The UE 200 discards those duplicates it determines to be redundant. Furthermore, according to the monitoring step 404, the UE 200 (e.g., such a robot) determines the occasional lack of duplicate data units to be an anomaly and may interpret these occasions as indicating one of the duplicates has been lost over the transmission path. ),
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).

As per Claim 28 Dudda teaches an apparatus for wireless communication at a user equipment (UE), comprising:
 a processor  (Paragraph 0049 The device comprises at least one processor and a memory); 
memory coupled with the processor  (Paragraph 0049 The device comprises at least one processor and a memory); and 
instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive, from a network device, a first set of network coding encoded
 packets comprising a first redundancy overhead (Paragraph 0015 The expression "duplication" may refer to identical or redundant content of the duplicates, e.g., with or without limiting the number of the duplicates per packet (e.g., per higher-layer data unit or per content) to two duplicates. );
transmit, to the network device, a message related to a second redundancy overhead based at least in part on a failure rate
wherein the second redundancy overhead is different from the first redundancy overhead(Paragraph 0015, 0022, 0116, 0103 The UE 200 discards those duplicates it determines to be redundant.  Each of the at least two duplications may be, or may correspond to, a RLC PDU, a MAC PDU (e.g., a transport block, TB) or a transmission time interval (TTI). The duplicates may be duplicated PDCP Protocol Data Units or PDCP PDUs (e.g., representing one packet) included in Service Data Units or SDUs of the at least two RLC PDUs (e.g., representing the at least two duplicates) and/or the at least two MAC PDUs (e.g., representing the at least two duplicates)); and
 receive, from the network device and based at least in part on transmitting the message, one or more second sets of network coding encoded packets transmitted with the second redundancy overhead (Paragraph 0103, 0116  The duplicates may be duplicated PDCP Protocol Data Units or PDCP PDUs (e.g., representing one packet) included in Service Data Units or SDUs of the at least two RLC PDUs (e.g., representing the at least two duplicates) and/or the at least two MAC PDUs (e.g., representing the at least two duplicates). wherein the UE 200 commonly receives duplicate data units (briefly: duplicates) in the step 404. The UE 200 discards those duplicates it determines to be redundant. ).
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).

As per Claim 29 Dudda – Lee teaches the apparatus of claim 28, wherein the message related to the second redundancy overhead  is transmitted in a request to update the first redundancy overhead to the second redundancy overhead for the one or more second sets of network coding encoded packets (Paragraph 0116 wherein the UE 200 commonly receives duplicate data units (briefly: duplicates) in the step 404. The UE 200 discards those duplicates it determines to be redundant. Furthermore, according to the monitoring step 404, the UE 200 (e.g., such a robot) determines the occasional lack of duplicate data units to be an anomaly and may interpret these occasions as indicating one of the duplicates has been lost over the transmission path. ).
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).

30. (Canceled)

As per Claim 31 Dudda – Lee teaches the method of claim 1, further comprising: transmitting the first set of network coding encoded packets to the UE using a second redundancy overhead different from the redundancy overhead associated with the one or more second sets of network coding encoded packets, wherein transmitting the one or more second sets of network coding encoded packets using the redundancy overhead that is different from the second redundancy overhead is based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding the threshold failure rate. (Paragraph 0031, 0035 More specifically, the failure may be determined, if (e.g., only if) a difference (or offset) between the second SN and the first SN exceeds a predefined threshold value. The predefined threshold value for the difference may be referred to as maximum skew. The receiving station may inform the at least one transmitting station (e.g., an eNB or gNB), if a threshold indicating excessive occurrences of duplicates failing to arrive is met or exceeded.).
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).


As per Claim 32 Dudda – Lee teaches the apparatus of claim 24, wherein the instructions are further executable by the processor to cause the apparatus to: transmit the first set of network coding encoded packets to the UE using a second redundancy overhead different from the redundancy overhead associated with the one or more second sets of network coding encoded packets, wherein transmitting the one or more second sets of network coding encoded packets using the redundancy overhead different from the second redundancy overhead is based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding the threshold failure rate. (Paragraph 0031, 0035 More specifically, the failure may be determined, if (e.g., only if) a difference (or offset) between the second SN and the first SN exceeds a predefined threshold value. The predefined threshold value for the difference may be referred to as maximum skew. The receiving station may inform the at least one transmitting station (e.g., an eNB or gNB), if a threshold indicating excessive occurrences of duplicates failing to arrive is met or exceeded.).
However Dudda does not explicitly disclose the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate.
Lee discloses the redundancy overhead being based at least in part on the failure rate associated with the transmission of the first set of network coding encoded packets to the UE exceeding a threshold failure rate(Paragraph 009, 0013, 0089 monitor for the threshold failure point according to the following relationship. A redundancy level for a data object to be received from a broadcast-multicast service, if the number of successfully received FEC data symbols meets or exceeds a threshold failure point. A threshold failure point represents the minimum number of symbols that application processor 700 can use to successfully assemble or reassemble the data object. As indicated above, this minimum level of symbols for assembling or reassembling the data object is the number of source symbols, Nsr, plus the predetermined overhead value, 0. Application processor 700 may, therefore, monitor for the threshold failure point according to the following relationshi ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to include the redundancy overhead being based at least in part on the failure rate as taught by Lee for reliability, to ensure that a redundancy level for a data object to be received from the eMBMS, receives the successfully received data symbols from the modem processor, and then determines whether the number of successfully received data symbols exceeds a threshold for reassembling the transmitted data object... (See Lee Abstract ).


Response to Argument(s)
Applicant's argument(s) filed on April 14, 2022  have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.




THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468